Citation Nr: 1549149	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-21 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the Air Force from April 1963 to September 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the denials in this decision and the matters are now before the Board.  The Agency of Original Jurisdiction (AOJ) is the RO in Muskogee, Oklahoma, and in fact, it is the RO that certified the present appeal to the Board. 

The Veteran testified before the undersigned Veterans Law Judge sitting at the Muskogee RO in October 2015.  A transcript of his testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, he was exposed to acoustic trauma in service and his bilateral hearing loss is etiologically related to his military service.  

2.  Resolving all doubt in the Veteran's favor, his tinnitus is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for his current bilateral hearing loss and tinnitus, which he contends are due to airplane noise exposure in service.  

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Furthermore, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).

Sensorineural bilateral hearing loss and tinnitus (organic diseases of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  See id.; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

Service connection may also be established with certain chronic diseases, including bilateral hearing loss and tinnitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Because the Board can adjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus based on direct service connection, it will not analyze these disabilities as chronic diseases.  

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran currently has bilateral hearing loss, as shown by a November 2012 VA examination and an April 2013 private audiological examination.  Specifically, the most recent audiological examination in April 2013 by a private audiologist showed the following pure tone thresholds, in decibels: 




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
40
55
70
80
75
LEFT
25
40
50
60
65
65

Furthermore, his speech discrimination scores pursuant to the Maryland CNC word list test were 40 percent for the right ear and 40 percent for the left ear.  Thus, the first element of service connection is met.  

In regards to the second element of service connection, namely, the in-service incurrence or aggravation of a disease or injury, the Veteran's DD-214 showed he served as an aircraft mechanic.  Moreover, during the October 2015 Board hearing, he testified that as a flight line mechanic, he worked on the airplanes' engines, inside the cockpit, and around the planes during flight, pre-flight, and post-flight.  Given the Veteran's lay assertions and his military occupation specialty (MOS), it is reasonable to assume that he was exposed to acoustic trauma during his time in service.  Thus, the second element of service connection is met.  

His service treatment records do not include reports of hearing loss or findings of a hearing loss disability for VA purposes.  Specifically, at the time of his April 1963 induction examination, pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)
25 (35)
LEFT
10 (25)
0 (10)
0 (10)
10 (20)
15 (20)
5 (15)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the pre-November 1967 induction audiogram and service treatment records are usually assumed to reflect ASA standards, which have been converted to ISO-ANSI standards and are shown in parentheses above.  

The Board further notes that the pure tone threshold at the 6000 Hertz is greater than 26, and thus, as the November 2012 VA examiner noted below, it would indicate that the Veteran's right ear hearing loss at the high frequencies was a preexisting condition.  However, the Board shall not analyze his right ear hearing loss claim as a preexisting condition requiring evidence of aggravation in service because the relevant pure tone thresholds required to show hearing loss do not include the 6000 Hertz frequency for VA purposes.  See 38 C.F.R. § 3.385

The Veteran's service treatment records also include undated audiogram pure tone threshold results, which were as follows, in decibels:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
10 (20)
5 (10)
25 (35)
LEFT
10 (25)
0 (10)
0 (10)
10 (20)
15 (20)
10 (20)

At the time of his June 1965 separation examination, pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
5 (15)
5 (15)
5 (10)
15 (25)
LEFT
5 (20)
5 (10)
0 (15)
5 (15)
10 (15)
20 (30)

Following service, the Veteran filed the present claims for tinnitus and bilateral hearing loss in January 2012.  Since then, on many occasions, including during the October 2015 Board hearing, he has associated these disabilities with his time in service.  Moreover, he has undergone several audiological evaluations through VA and a private medical provider.  

In particular, he underwent a VA examination for his hearing loss and tinnitus in November 2012, during which the examiner reviewed his claims file and pertinent records, provided an in-person examination, and took down his history and self-reported symptoms.  Upon examination, his pure tone thresholds, in decibels, were as follows: 




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
40
60
70
80
75
LEFT
25
45
60
60
60
65

Furthermore, his speech discrimination scores pursuant to the Maryland CNC word list test could not be determined.  The examiner noted that his speech discrimination scores were not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of pure tone average and speech discrimination scores inappropriate.  Based on this examination, the examiner diagnosed him with bilateral sensorineural hearing loss.

Following a review of his records and symptoms, examiner opined that his hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of military service.  The examiner compared the Veteran's service induction and separation audiometric results and noted that there was no significant threshold shift from enlistment to separation for either ear as the hearing thresholds at exit did not meet VA criteria for a disability per 38 C.F.R. § 3.385.  Furthermore, the examiner noted that there was no evidence of aggravation to pre-existing hearing loss for the right ear.  As indicated above, the Board shall not consider aggravation of the right ear hearing loss at the 6000 Hertz frequency because VA does not consider that frequency in determining whether hearing loss constitutes a disability.  The examiner also noted that there was mild hearing loss at the 6000 Hertz frequency in the left ear at separation, but the examiner concluded that this did not amount to a significant threshold shift from enlistment to separation.  The examiner used supporting treatise information to buttress her conclusions and opinions.  

Regarding tinnitus, the examiner noted that the Veteran reported ringing in both ears that had been present for a long time, but he was unsure of when it onset.  The VA examiner opined that his current tinnitus is less likely as not (less than 50/50 probability) incurred in or caused by his noise exposure while on active military service.  She explained that research indicates that acoustic trauma is immediate and not progressive, and she cited to a 2002 study that indicated that hearing loss due to noise did not progress beyond age-related changes once the exposure to noise was discontinued.  She reasoned that the first evidence of subjective tinnitus was documented in 2002, approximately 47 years post-service, and that the Veteran did not relate tinnitus to any specific circumstance or onset episode during service.  She also noted that tinnitus was listed as side effect for one of the medications that he was taking.  She noted that tinnitus is a symptom and can be related to auditory dysfunction and noise exposure; however, it can also be a symptom of age, age-related hearing loss, certain medications, neurophysiological factors and many other medical conditions.  Ultimately, she concluded that the etiology of the Veteran's tinnitus was unknown and that she could not resolve the question of etiology without resorting to mere speculation.  

Contrarily, the claims file includes a private audiological examination from April 2013 in which a private audiologist provided a positive nexus opinion.  During the examination, whose results are noted above, the Veteran reported that he worked as a furniture and automobile salesman for 30 years without the need for ear protection.  He also reported that he has had no recreational or hobby activities that included excessive noise exposure.  The audiologist concluded that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to his military experience as an aircraft mechanic.  The audiologist explained that exposure to excessive noise from C-130 turbo prop aircraft, jet aircraft, flight lines, hangers, test cells, and auxiliary power units (APUs), resulted in acoustic trauma, hearing loss, and tinnitus.  The audiologist noted that the Veteran's time in the military included working on all of these sources of noise.


Apart from this medical evidence indicating that the Veteran's current tinnitus and bilateral hearing loss are due to his time in military service, the claims file includes numerous, consistent statements from the Veteran throughout the appeal, which also attribute his hearing loss and tinnitus symptoms to the noise exposure he received while working as an aircraft mechanic in service.  Specifically, in his August 2013 substantive appeal form (VA Form 9) and attached statements, he reiterated the circumstance of his noise exposure in service around aircraft.  He also indicated that he was not exposed to excessive noise prior to service or after service.  He also stated that he did not seek treatment for his noise-related ear symptoms in service or after service because he did not consider these symptoms an emergency.  The Veteran reiterated these same contentions during the October 2015 Board hearing, and he also explained that he dismissed his hearing symptoms, including ringing in the ears and lowered hearing capacity after a workday in service, because he was young and believed that such symptoms were normal.  The Veteran also included additional treatise material from the Internet, which showed a correlation between noise exposure in service to current hearing loss symptoms for veterans.  

In addition to the statements of the Veteran and his representative, the claims file also includes a May 2012 lay statement from the Veteran's sister in which she describes her observations of his hearing loss problem following discharge from service.  She stated that he had problems with his ears, hearing loss, and headaches, which she attributed to his work on the flight line in the Air Force.  She also stated that he did not get hired as a firefighter after service because of his hearing problems.  The Veteran also stated this contention in the October 2015 Board hearing, and he explained that he was denied this employment opportunity in the late 1960s due to his hearing loss.  

In light of the abovementioned evidence, and after affording the Veteran the benefit of the doubt, the Board concludes that his current bilateral hearing loss disability is etiologically related to in-service noise exposure.  In particular, the claims file contains one VA examination report, which included a negative nexus opinion.  Contrarily, the record contains findings and opinions of one private audiologist, who provided a positive nexus opinion for the Veteran's bilateral hearing loss.  Moreover, the lay evidence of record, including the Veteran's statements and the statements from his sister, support his claim for service connection.  

Thus, after weighing the probative value of each medical professional's opinions, the lay statements of record, and the Veteran's service treatment records, and after affording him the benefit of the doubt, the Board finds that the Veteran's current bilateral hearing loss disability is etiologically related to his in-service airplane noise exposure.

Likewise, the Veteran's tinnitus claim includes evidence of conflicting medical opinions regarding its etiology.  As previously stated, the claims file includes one opinion from a private audiologist, which attributes his tinnitus to his military service, while it also includes an opinion from a VA examiner who came to an opposite conclusion.  The Board also finds the Veteran's consistent statements regarding his tinnitus, and its onset during service, to be credible.  Thus, after resolving all reasonable doubt in his favor, the Board finds that his current tinnitus disability is etiologically related to in-service noise exposure.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes the evidence is at least in equipoise in showing that service connection for bilateral hearing loss and tinnitus is warranted.  Thus, these claims must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Because these decisions constitute full grants of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


